DETAILED ACTION
This action is responsive to communications filed on March 9, 2021. 
Claims 1, 3-10, 12-19, and 21-23 are pending in the case. 
Claims 1, 10, and 19 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1, 3-10, 12-19, and 21-23 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1, 10, and 19, the claimed invention is directed to a method, server, and medium for receiving a first transmission control protocol (TCP) connection request from a web browser running on a client device on the local network, the first TCP connection request having a target address of a first web server on the external network, determining whether the client device is authorized to directly access the first web server, when the client device is determined to be authorized to directly access the first web server, passing the first TCP connection request to the first web server, and when the client device is determined not to be authorized to directly access the first web server, accepting the first TCP connection request and establishing a connection with the client device by pretending to be the first web server, receiving from the client device via the connection a hypertext transfer protocol (HTTP) request web page on the first web server. Further, the claimed invention includes determining whether the requested web page is one of one or more walled garden web sites on the external network for which unauthorized client 
Relevant prior art of record includes Kassab, US Patent Application Publication no. US 2006/0031404 (“Kassab”). Kassab teaches a request for a web page is intercepted and redirected to a web page processing agent, which fetches the requested web content. Para. 0006. A new web page is generated that includes the requested web content and inserted content provided from another source, such as from an ISP. Id. The inserted content is presented in a dedicated screen area. Id. 
Kassab, alone or in combination with other prior art of record, fails to teach or fairly suggest receiving a first transmission control protocol (TCP) connection request from a web browser running on a client device on the local network, the first TCP connection request having a target address of a first web server on the external network, determining whether the client device is authorized to directly access the first web server, when the 
Accordingly, the recited subject matter of claims 1, 10, and 19 is allowable.

Regarding claims 3-9, 12-18, and 21-23, these claims depend from claim(s) 1, 10, and 19, and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176